      Case 1:18-cv-02965-GJH Document 24 Filed 02/08/19 Page 1 of 5



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MARYLAND

THE NATIONAL FEDERATION                   *
OF THE BLIND,                             *
                                          *
                  Plaintiff               *
     v.                                   *     CIVIL NO. GJH-18-2965
                                          *
U.S. ABILITYONE,                          *
COMMISSION, et al.,                       *
                                          *
                  Defendants              *
                                          *

            *     *    *       *          ***      *      *     *     *

                    DEFENDANTS’ MOTION TO DISMISS,
                OR ALTERNATIVELY, FOR SUMMARY JUDGMENT

     In accordance with Rules 12(b)(1), 12(b)(6) and 56(a) of the

Federal   Rules   of   Civil       Procedure     and   Local   Rule   105.1,    the

Defendants, the United States AbilityOne Commission, Thomas D.

Robinson,   Chairperson    of       the   AbilityOne    Commission,       and   Tina

Ballard, Executive Director of AbilityOne Commission, by their

attorneys, Robert K. Hur, United States Attorney for the District

of Maryland, and undersigned counsel, hereby moves the Court to

issue an Order granting the Defendants’ motion to dismiss, or

alternatively, for summary judgment on all four counts of the

plaintiff’s complaint and also on plaintiff’s separate motion for

a preliminary injunction.          The bases supportive of the Defendants’

motion are set forth in the attached memorandum.



                                           1
        Case 1:18-cv-02965-GJH Document 24 Filed 02/08/19 Page 2 of 5



       WHEREFORE,   the   Defendants        respectfully    request     that   this

Court grant the Defendants’ motion to dismiss, or alternatively,

for summary judgment on plaintiff’s complaint and deny plaintiff’s

motion for a preliminary injunction.


                                      Respectfully submitted,

                                      ROBERT K. HUR
                                      United States Attorney

                                By:    /s/
                                      TARRA DeSHIELDS
                                      Assistant United States Attorney
                                      General Bar No. 07749

                                      Office of the United States Attorney
                                      36 South Charles Street
                                      Fourth Floor
                                      Baltimore, Maryland 21201
                                      (410) 209-4800

                                      Counsel for Defendants


                          CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 8th day of February, 2019, a

copy    of   the    foregoing     Defendant=s      Motion    to    Dismiss,      Or

Alternatively, For Summary Judgment was electronically filed and

was thus so served upon Eve L. Hill and Emily L. Levenson, BROWN

GOLDSTEIN & LEVY, LLP, 120 East Baltimore Street, Suite 1700,

Baltimore,    Maryland     21202      and    one   copy     of    the   Certified

Administrative Record will be filed with the Court and is pending



                                        2
        Case 1:18-cv-02965-GJH Document 24 Filed 02/08/19 Page 3 of 5



mailing, postage prepaid, to plaintiff’s counsel by February 15,

2019.

                                      /s/
                                   TARRA DeSHIELDS
                                   Assistant United States Attorney




                                     3
        Case 1:18-cv-02965-GJH Document 24 Filed 02/08/19 Page 4 of 5



                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MARYLAND

THE NATIONAL FEDERATION                   *
OF THE BLIND,                             *
                                          *
                   Plaintiff              *
       v.                                 *    CIVIL NO. GJH-18-2965
                                          *
U.S. ABILITYONE,                          *
COMMISSION, et. al.,                      *
                                          *
                   Defendants             *
                                          *

             *     *    *       *     ***            *       *     *     *

                                     ORDER

       Having read and considered the Defendants’ Motion to Dismiss,

Or    Alternatively,    for     Summary        Judgment      on   the   Plaintiff’s

complaint for a declaratory judgment and the separate motion for

a    preliminary   injunction,      and       all    other   pleadings   submitted

thereto, it is this             day of              , 2019 by the United States

District Court for the District of Maryland, hereby ORDERED that:

       1.   The Defendant=s Motion to Dismiss, or alternatively, for

Summary Judgment shall be, and hereby is, GRANTED on all counts of

the plaintiff’s complaint; and

       2.   The Defendants’ Motion to Dismiss, or alternatively, for

Summary Judgment shall be, and hereby is, GRANTED as to the

plaintiff’s motion for a preliminary injunction; and

       3.   The Clerk of the Court shall remit copies of this ORDER
        Case 1:18-cv-02965-GJH Document 24 Filed 02/08/19 Page 5 of 5



       to all parties and their respective counsel of record, if

any.


                                         George J. Hazel
                                         United States District Judge
